Citation Nr: 1608454	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left wrist with Kienbock's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to February 2003.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, substantial compliance with the Board's October 2013 remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has recharacterized the disability on appeal to include Kienbock's disease.  Affording the Veteran the benefit of the doubt, the Board concludes that his service-connected left wrist disability should include his diagnosed Kienbock's disease.  See December 2013 VA Examination Report.  Thus, the effects of the Veteran's left wrist traumatic arthritis and Kienbock's disease will be considered in determining whether an increased rating is warranted.


FINDING OF FACT

Traumatic arthritis of the left wrist with Kienbock's disease has been manifested by painful motion and arthritis; ankylosis of the left wrist has not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for traumatic arthritis of the left wrist with Kienbock's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated August 2009, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for an increased rating, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  He has been afforded multiple VA examinations for his service-connected left wrist over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, as the Veteran was afforded a contemporaneous examination and updated VA treatment records were obtained on remand, substantial compliance with the Board's remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's disability is rated as 10 percent disabling under Diagnostic Code 5010-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 directs that arthritis due to trauma that is substantiated by X-ray findings should be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint group or group of joints affected by limitation of motion to be combined, not added.  Id.

Diagnostic Code 5215 provides a maximum 10 percent evaluation when there is limitation of motion by either the minor or the major wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with forearm.  38 C.F.R. 
 § 4.71a, Diagnostic Code 5215. 

Full range of motion of the wrist is measured from 0 degrees to 70 degrees in dorsiflexion (extension), 0 degrees to 80 degrees in palmar flexion, 0 degrees to 45 degrees in ulnar deviation, and 0 degrees to 20 degrees in radial deviation.  38 C.F.R. § 4.71, Plate I.

The Board notes that Diagnostic Code 5214 pertains to ankylosis of the wrists. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran was afforded a VA examination in December 2009.  There, the Veteran rated left wrist pain as 9 out of 10.  The Veteran reported that his left wrist disability is aggravated by lifting and pulling, particularly at his job.  Grip of the left hand was reduced by 40 percent.  The Veteran had dorsiflexion of 60 degrees, palmar flexion of 60 degrees, radial deviation of 15 degrees and ulnar deviation of 40 degrees.  There was diminished sensation on pin prick testing.  Traumatic arthritis with Kienbock's disease was shown on X-rays.  There was no further limitation of motion on repetitive-use testing as it relates to pain, weakness, fatigability, or incoordination.  There was no further decrease in range of motion with flare-ups as flare-ups were no described.  

The Veteran was afforded a VA examination in November 2013.  There, the Veteran denied flare-ups of his left wrist disability.  Palmar flexion was to 70 degrees, with painful motion at 0 degrees.  Dorsiflexion was to 55 degrees, with painful motion at 0 degrees.  Repetitive-use testing did not reveal any further limitation of motion.  Pain on movement and weakened movement were noted.  There was localized pain on palpation of the left wrist.  Strength testing showed active movement with some resistance on flexion and extension.  There was no ankylosis.  X-rays showed arthritis.  The examiner stated that the left wrist disability does not impact the Veteran's ability to work.

Treatment records from the period on appeal do not reveal treatment for the Veteran's left wrist disability.

The evidence reveals that a 10 percent rating is warranted.  The Veteran has not shown dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, as required for a 10 percent rating under Diagnostic Code 5215.  However, the Veteran has displayed some limited, painful motion of the left wrist and arthritis has been shown by X-rays.  Thus, under Diagnostic Codes 5003 and 5010, the minimal compensable rating of 10 percent is warranted.  The Board has also considered the provisions pertaining to functional impairment under Mitchell and DeLuca.  However, as a 10 percent rating is the maximum schedular rating for limitation of motion of the left wrist, those provisions are not applicable here.  Johnston, 10 Vet. App. at 84-5.

A rating in excess of 10 percent requires ankylosis of the left wrist.  There is no evidence of ankylosis.  Indeed, the November 2013 VA examiner specifically stated that the Veteran did not have ankylosis.  Thus, a rating in excess of 10 percent is not warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected left wrist disability.  The Veteran's disability is manifested by painful motion and arthritis.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim and the record does not otherwise suggest that the Veteran is unemployable due solely to his service-connected left wrist disability.  Indeed, the evidence shows that the Veteran is employed as an automotive mechanic/driver.  See November 2013 VA Examination Report.  Thus, the issue of TDIU is not raised by the record.


ORDER

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left wrist with Kienbock's disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


